Exhibit 10.1

 

EXECUTION COPY

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Separation Agreement”) is entered into by and
between Walker & Dunlop, Inc. (the “Company”) and Deborah A. Wilson
(“Executive”) as of December 17, 2012 (the “Effective Date”).

 

RECITALS

 

WHEREAS, Executive and the Company are parties to an Employment Agreement dated
October 17, 2010, pursuant to which Executive serves as Executive Vice
President, Chief Financial Officer and Treasurer of the Company (the “Employment
Agreement”);

 

WHEREAS, Executive has decided to resign from the Company effective March 31,
2013 for personal reasons;

 

WHEREAS, the Company has decided to accept Executive’s resignation on the terms
and conditions set forth herein; and

 

WHEREAS, the Company has agreed to provide certain benefits to Executive in
recognition of Executive’s service on behalf of the Company and in exchange for
the Release (as defined in Section 4 below).

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive agree as follows.

 

1.     Separation Date. The Company will continue to employ Executive, and
Executive will continue to serve as Executive Vice President, Chief Financial
Officer and Treasurer of the Company through March 31, 2013 (the “Separation
Date”).  Executive’s resignation shall be effective on the Separation Date.
Executive hereby resigns from all boards and committees of the Company, its
subsidiaries and affiliates, effective on the Separation Date.  Except as
provided in this Separation Agreement, Executive will not be entitled to any
other compensation, remuneration, deferred bonus, equity participation, benefits
or other payments from the Company; provided, however, that nothing in this
Separation Agreement shall affect any rights Executive may have under any
retirement plan.

 

2.     Salary and Benefits Payable Through Separation Date. Executive will
continue to receive the compensation and benefits described in Section 4 of the
Employment Agreement through the Separation Date. Specifically, through the
Separation Date, the Company shall:

 

(i)            continue to pay Executive’s Base Salary (as defined in the
Employment Agreement) on the Company’s scheduled payroll dates;

 

(ii)           pay Executive a 2012 bonus in the amount of Three Hundred
Thousand dollars ($300,000) on the date on which other senior executives in the

 

1

--------------------------------------------------------------------------------


 

Company receive payment of their 2012 bonuses, which bonus shall be in lieu of
any cash bonus to which the Executive would otherwise be entitled for her
performance in 2012, including without limitation, under the Company’s 2012
Annual Incentive Bonus Plan adopted by the Company’s Compensation Committee on
March 30, 2012;

 

(iii)          reimburse Executive for reasonable business expense she incurs
prior to the Separation Date in connection with, or related to, the performance
of her duties, responsibilities or services under the Employment Agreement in
accordance with Company policy;

 

(iv)          continue to provide life, health and disability insurance benefits
and other similar benefit programs to Executive consistent with the terms of the
Company’s benefit plans for 2012 and the relevant portion of 2013, as
applicable; and

 

(v)           pay any vested but unpaid rights as required under the Employment
Agreement or by the terms of any bonus or other incentive pay or equity plan, or
any other employee benefit plan or program of the Company.

 

3.     Severance Payment. In exchange for Executive’s execution, non-revocation
of, and compliance with this Separation Agreement, including the Release
described in Section 4 below, the Company agrees to provide the following
severance payments (the “Severance Payments”), to which Executive would not
otherwise be entitled:

 

(i)            continued payment of Executive’s Base Salary, at the rate in
effect on the Separation Date (but in no event in an annual amount less than
Three Hundred Thousand Dollars ($300,000) as set forth in Section 4(a) of the
Employment Agreement) for a period of twelve (12) months after the Separation
Date. Such amount shall be paid in approximately equal installments on the
Company’s regularly scheduled payroll dates beginning on the first payroll date
following the Release Date (as defined in Section 4 below). The first
installment payment shall include all amounts that would otherwise have been
paid to Executive during the period beginning on the Separation Date and ending
on the first payment date. Notwithstanding anything to the contrary in this
Section 3(i), the final installment payment of Base Salary (for the month of
March 2014) will be paid to Executive no later than March 15, 2014;

 

(ii)           continued payment by the Company for Executive’s life and health
insurance coverage for twelve (12) months after the Separation Date (the
“Continuation Period”) to the same extent that the Company paid for such
coverage immediately prior to the Separation Date and subject to the eligibility
requirements and other terms and conditions of such insurance coverage;
provided, however, that if continued payment by the Company of Executive’s
health insurance coverage would result in a violation of the nondiscrimination
rules of Section 105(h)(2) of the Internal Revenue Code

 

2

--------------------------------------------------------------------------------


 

of 1986, as amended, or any statute or regulation of similar effect (including,
without limitation, the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of providing such continued payment, the Company will instead pay Executive on
the first day of each month a fully taxable cash payment equal to the Company’s
premiums for that month (the “Monthly Premium”) and a corresponding Tax
Indemnity Payment (defined below), subject to applicable tax withholdings, for
the remainder of the Continuation Period;

 

(iii)          a lump sum payment of Six Hundred Twenty-five Thousand dollars,
($625,000), within ten (10) days after the Release Date, as a one time severance
payment;

 

(iv)          payment to Executive for any accrued but unused paid time off
(“PTO”), subject to a cap of eighty (80) hours; and

 

(v)           vesting as of the Separation Date in any unvested portion of any
option and restricted stock previously granted to Executive by the Company.  The
Company will amend Executive’s existing stock option agreements to provide that
Executive’s stock options may be exercised through December 31, 2013.

 

For purposes of Section 3(ii), the “Tax Indemnity Payment” shall equal the
aggregate amount of additional payments necessary to deliver to Executive the
Monthly Premium amount in full on a net after-tax basis with the amount of each
such Tax Indemnity Payment to be based upon the Tax Rate in effect when the
corresponding Monthly Premium amount is paid. For purposes of the foregoing,
“Tax Rate” means Executive’s current tax rate based upon the combined federal
and state and local income, earnings, Medicare and any other tax rates
applicable to Executive, all at the highest marginal rates of taxation in the
county and state of Executive’s residence on the date of determination, net of
the reduction in federal income taxes that could be obtained by deduction of
such state and local taxes.

 

4.     Release. None of the Severance Payments will be payable unless
(a) Executive has signed and delivered (and thereafter does not revoke) the
Waiver and Release Agreement (in the form attached hereto as Exhibit A) (the
“Release”), which Release shall become effective and be legally binding and
irrevocable in accordance with its terms, by no later than twenty-one (21) days
after the Effective Date; (b) Executive has signed and delivered (and thereafter
does not revoke) a second Release, which Release shall become effective and be
legally binding and irrevocable in accordance with its terms, by no later than
twenty-one (21) days after the Separation Date (the date on which the second
Release is effective, legally binding and irrevocable shall be the “Release
Date”); and (c) Executive remains employed by the Company through the Separation
Date as provided in the Employment Agreement; provided, however, that at the
option of the Company, the Company may place Executive on paid leave through the
Separation Date, provided such leave period cannot commence prior to January 2,
2013.

 

3

--------------------------------------------------------------------------------


 

5.     Conditions to Receipt of Severance Payments. Notwithstanding anything to
the contrary in this Separation Agreement, this Separation Agreement will be
null and void and Executive will not be entitled to receive any of the Severance
Payments unless prior to the Separation Date: (i) the Company receives an
unqualified audit opinion for 2012 from KPMG LLP; (ii) the Company timely files
its Form 10-K for the year ended December 31, 2012; and (iii) Executive
continues to represent the Company with respect to Fannie Mae DUS capital
requirements through the Separation Date.

 

6.     Withholding. All payments to be made to Executive under this Separation
agreement, or otherwise by the Company, shall be subject to withholding to
satisfy required withholding taxes and other required deductions.

 

7.     Return of Property. On or before the Separation Date, Executive will
return to the Company any and all property of the Company, including any credit
cards, expense reports and receipts, cellular telephones, blackberries,
computers, computer discs, computer programs, keys, files, and any documents,
hard or electronic copy, prepared for or by, or received by, the Company that
Executive has in her possession or control. The Company will not make any
Severance Payments due Executive after the Separation Date unless and until
Executive has returned all such property to the Company.  Executive shall retain
her current iPhone and the phone number associated with the device, which shall
be transferred to Executive on or about the Separation Date.  The Company will
provide Executive with an electronic copy of Executive’s Outlook Contacts on or
about the Separation Date.

 

8.     Non-disparagement. Executive and the Company, on behalf of its managers
and supervisors, mutually agree that Executive and the Company will not
communicate to anyone any adverse, disparaging or derogatory statements or
information concerning Executive, the Company, or any current or former
director, officer, or employee of the Company.  Nothing in this Separation
Agreement shall restrict Executive or the Company from making truthful
disclosures as required by law.

 

9.     Agreement’s Terms. This Separation Agreement and the obligations of the
parties hereunder in no way constitute an admission, agreement, consent,
statement, acquiescence, or declaration on the part of either party as to any
wrongdoing, breach of contract, or violation of any law in connection with the
past employment relationship between the parties.

 

10.       Enforcement and Attorney’s Fees/Costs. Executive agrees that, in any
action related to Executive’s employment or the enforcement of this Separation
Agreement, the prevailing party will be entitled to payment of its reasonable
attorney’s fees and costs by the other party. Nothing in this Section 10 will
affect the ability of either party to enforce rights or entitlements
specifically provided for under this Separation Agreement, nor will it affect
any rights with respect to any future claims arising out of events that may
occur after the execution of this Separation Agreement.

 

11.       Effect on Employment Agreement. The Employment Agreement (including,
without limitation Section 7 — Confidentiality, and Section 8 — Noncompetition)
shall remain in full force and effect in accordance with its terms; provided,
however, that the provisions of

 

4

--------------------------------------------------------------------------------


 

Section 6(c) regarding termination of Executive by the Company without Cause or
by Executive with Good Reason (each as defined in the Employment Agreement) are
hereby cancelled, rendered null and void, and of no further effect as of the
Effective Date.  In the event of termination of Executive by the Company without
Cause or by Executive with Good Reason between the Effective Date and the
Separation Date, Executive will receive the Severance Payments set forth in
Section 3 of this Separation Agreement, provided that Executive provides the
Company with the Release.

 

12.  Successors. This Separation Agreement shall be binding upon and inure to
the benefit of any successor or assigns of the parties hereto.

 

13.  Governing Law and Venue. This Separation Agreement has been entered into,
and will be interpreted and enforced in accordance with, the laws of the State
of Maryland. Executive agrees that a federal or state court sitting in Maryland
will be a proper venue for any action to enforce this Separation Agreement.

 

Executive hereby acknowledges that she has had the opportunity to discuss the
content of this Separation Agreement with an attorney. Once signed, this
Separation Agreement shall become effective and it shall constitute the parties’
complete and entire understanding on the subject of Executive’s termination. It
may not be modified except by a new written agreement signed by both parties.

 

Executive’s signature below will confirm that Executive is entering into this
Separation Agreement freely and with a full understanding of its terms,
conditions, and effects, including the terms, conditions and effects of the
Release. In addition, Executive’s signature below will confirm that Executive
has not relied on any representation or statement not set forth in this
Separation Agreement.

 

The obligations of the Company under this Separation Agreement are contingent
upon Executive’s acceptance of its terms as signified by Executive’s signature
below. Executive’s signature below further warrants that Executive has had
reasonable time to consider the provisions of this Agreement. Should Executive
choose not to accept this offer, however, Executive will not be provided with
the Severance Payments.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement
effective as of the Effective Date.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Deborah A. Wilson

 

Deborah A. Wilson

 

 

 

 

 

WALKER & DUNLOP, INC.

 

 

 

 

 

/s/ William M. Walker

 

William M. Walker

 

Chairman, President and CEO

 

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

WAIVER AND RELEASE AGREEMENT

 

THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of
[December     , 2012] [March 31, 2013] (the “Effective Date”), by Deborah A.
Wilson (“Executive”) in consideration of severance pay (the “Severance Payment”)
provided (or to be provided) to Executive by Walker & Dunlop, Inc., a Maryland
corporation (the “Company”), pursuant to the Separation Agreement by and between
the Company and Executive dated December     , 2012 (the “Separation
Agreement”).

 

1.             Waiver and Release. Subject to the last sentence of the first
paragraph of this Section 1, Executive, on her own behalf and on behalf of her
heirs, executors, administrators, attorneys and assigns, hereby unconditionally
and irrevocably releases, waives and forever discharges the Company and each of
its affiliates, parents, successors, predecessors, and the subsidiaries,
directors, Directors, owners, members, shareholders, officers, agents, and
employees of the Company and its affiliates, parents, successors, predecessors,
and subsidiaries (collectively, all of the foregoing are referred to as the
“Employer”), from any and all causes of action, claims and damages, including
attorneys’ fees, whether known or unknown, foreseen or unforeseen, presently
asserted or otherwise arising through the date of her signing of this Release,
concerning her employment or separation from employment. Subject to the last
sentence of the first paragraph of this Section 1, this Release includes, but is
not limited to, any payments, benefits or damages arising under any federal law
(including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Employee Retirement Income Security
Act of 1974, the Americans with Disabilities Act, Executive Order 11246, the
Family and Medical Leave Act, and the Worker Adjustment and Retraining
Notification Act, each as amended, and all other employment discrimination laws
whatsoever as may be created or amended from time to time); any claim arising
under any state or local laws, ordinances or regulations (including, but not
limited to, any state or local laws, ordinances or regulations requiring that
advance notice be given of certain workforce reductions); and any claim arising
under any common law principle or public policy, including, but not limited to,
all suits in tort or contract, such as wrongful termination, defamation,
emotional distress, invasion of privacy or loss of consortium. Notwithstanding
any other provision of this Release to the contrary, this Release does not
encompass, and Executive does not release, waive or discharge, the obligations
of the Company (a) to make the payments and provide the other benefits
contemplated by the Separation Agreement, or (b) under any restricted stock
agreement, option agreement or other agreement pertaining to Executive’s equity
ownership, or (c) under any indemnification or similar agreement with Executive
or indemnification under the Articles of Incorporation, Bylaws or other
governing instruments of the Company .

 

Executive understands that by signing this Release, she is not waiving any
claims or administrative charges which cannot be waived by law. She is waiving,
however, any right to monetary recovery or individual relief should any federal,
state or local agency (including the Equal Employment Opportunity Commission)
pursue any claim on her behalf arising out of or related to her employment with
and/or separation from employment with the Company.

 

7

--------------------------------------------------------------------------------


 

Executive further agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Release.

 

2.             Acknowledgments. Executive is signing this Release knowingly and
voluntarily. She acknowledges that:

 

(a)           She is hereby advised in writing to consult an attorney before
signing this Release;

 

(b)           She has relied solely on her own judgment and/or that of her
attorney regarding the consideration for and the terms of this Release and is
signing this Release knowingly and voluntarily of her own free will;

 

(c)           She is not entitled to the Severance Payment unless she agrees to
and honors the terms of this Release;

 

(d)           She has been given at least twenty-one (21) calendar days to
consider this Release, or she expressly waives her right to have at least
twenty-one (21) days to consider this Release;

 

(e)           She may revoke this Release within seven (7) calendar days after
signing it by submitting a written notice of revocation to the Employer. She
further understands that this Release is not effective or enforceable until
after the seven (7) day period of revocation has expired without revocation, and
that if she revokes this Release within the seven (7) day revocation period, she
will not receive the Severance Payment;

 

(f)            She has read and understands the Release and further understands
that, subject to the limitations contained herein, it includes a general release
of any and all known and unknown, foreseen or unforeseen claims presently
asserted or otherwise arising through the date of her signing of this Release
that she may have against the Employer; and

 

(g)           No statements made or conduct by the Employer has in any way
coerced or unduly influenced him to execute this Release.

 

3.             No Admission of Liability. This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against Executive, and
the Employer expressly denies that any wrongdoing has occurred.

 

4.             Entire Agreement. There are no other agreements of any nature
between the Employer and Executive with respect to the matters discussed in this
Release, except as

 

8

--------------------------------------------------------------------------------


 

expressly stated herein, and in signing this Release, Executive is not relying
on any agreements or representations, except those expressly contained in this
Release.

 

5.             Execution. It is not necessary that the Employer sign this
Release following Executive’s full and complete execution of it for it to become
fully effective and enforceable.

 

6.             Severability. If any provision of this Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.

 

7.             Governing Law. This Release shall be governed by the laws of the
State of Maryland, excluding the choice of law rules thereof.

 

8.             Headings. Section and subsection headings contained in this
Release are inserted for the convenience of reference only. Section and
subsection headings shall not be deemed to be a part of this Release for any
purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Release as of the day
and year first herein above written.

 

 

EXECUTIVE:

 

 

 

 

 

 

 

Deborah A. Wilson

 

9

--------------------------------------------------------------------------------